NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 29, 2014*
                               Decided September 29, 2014

                                         Before

                       RICHARD D. CUDAHY, Circuit Judge 

                       ANN CLAIRE WILLIAMS, Circuit Judge

                       JOHN DANIEL TINDER, Circuit Judge

No. 14‐1240

NICK G. ESCAMILLA,                             Appeal from the United States District 
     Plaintiff‐Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division. 
      v.
                                               No. 13 C 6364
CITY OF CHICAGO, et al.,
      Defendants‐Appellees.                    Harry D. Leinenweber,
                                               Judge.

                                       O R D E R

        Nick Escamilla was convicted of murder in 1994 after a jury trial in Cook County,
Illinois. He was released from the Illinois Department of Corrections after serving 14
years of his 29‐year prison sentence. Several years later a lieutenant in the Chicago
Police Department was deposed in an unrelated lawsuit and testified about the
department’s procedure for responding to document subpoenas in open criminal cases.


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14‐1240                                                                             Page 2

Escamilla learned about that deposition and then brought this civil‐rights suit against
the City of Chicago, the lieutenant, and the current superintendent of the Chicago Police
Department. See 42 U.S.C. §§ 1983, 1985. 

       According to Escamilla, the lieutenant’s testimony alerted him to a conspiracy to
violate his right to due process as recognized in Brady v. Maryland, 373 U.S. 83 (1963). At
the time of his trial, Escamilla says, the Chicago police maintained secret “street files”
containing materials, including investigators’ handwritten notes, that were not released
in response to subpoenas. Escamilla presumes that a street file exists for his murder
investigation, and that it contains exculpatory evidence that he was prevented from
presenting to the jury. Escamilla also brought a supplemental state‐law claim against
the individual defendants (neither of whom worked for the police department when
Escamilla was convicted), but that claim has been abandoned on appeal.

        The defendants moved to dismiss, arguing that Escamilla’s lawsuit is time‐
barred and that he fails to state a claim for relief. Escamilla countered that, until
learning about the deposition, he had thought the police no longer withheld street files
from defendants after a class action in the early 1980s sought to enjoin the practice.
See Jones v. City of Chicago, 856 F.2d 985, 989 (7th Cir. 1988); Palmer v. City of Chicago, 806
F.2d 1316, 1317 (7th Cir. 1986). But he discovered from the lieutenant’s deposition, says
Escamilla, that the department still was concealing street files at the time of his murder
trial. The district court concluded that Escamilla’s suit was time‐barred and granted the
motion to dismiss.

        On appeal Escamilla contends that his suit was wrongly dismissed as untimely.
But the statute of limitations is not an issue because Escamilla’s constitutional claims
have not yet accrued. A due‐process claim under Brady does not accrue until the
plaintiff has been exonerated; Escamilla’s conviction still stands, and, thus, he fails to
state a claim for relief. See FED. R. CIV. P. 12(b)(6); Heck v. Humphrey, 512 U.S. 477,
486–87, 489–90 (1994); Johnson v. Dossey, 515 F.3d 778, 781–82 (7th Cir. 2008); Newsome v.
McCabe, 256 F.3d 747, 752 (7th Cir. 2001).

        Furthermore, the defendants have renewed their argument that Escamilla fails to
state a claim for relief, and, after de novo review, we conclude that Escamilla’s
allegation that the police department withheld exculpatory evidence in response to a
pretrial subpoena does not meet the standard set forth in Bell Atlantic Corporation v.
Twombly, 550 U.S. 544, 555 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). To
state a claim for relief—even under the liberal system of notice pleading, see Brooks v.
No. 14‐1240                                                                       Page 3

Ross, 578 F.3d 574, 580–81 (7th Cir. 2009)—a complaint must contain “enough details
about the subject‐matter of the case to present a story that holds together,” Swanson v.
Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010), along with allegations “plausibly
suggesting (not merely consistent with) an entitlement to relief,” Lavalais v. Vill. of
Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013) (internal quotation marks and citation
omitted). But Escamilla provided no detail: Nowhere in his 16‐page complaint, his
opposition to the defendants’ motion to dismiss, or his appellate brief does Escamilla
reveal or even hint at what evidence the police allegedly failed to produce. Neither does
he allege that a street file has been found from the murder investigation that led to his
conviction. Escamilla’s complaint rests entirely on speculation and appropriately was
dismissed. 

                                                                            AFFIRMED.